Exhibit 10.1

The Scotts Miracle-Gro Company

PURCHASE AGREEMENT

dated October 7, 2015

Merrill Lynch, Pierce, Fenner & Smith Incorporated



--------------------------------------------------------------------------------

Purchase Agreement

October 7, 2015

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

As representative of the several Initial Purchasers

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

Introductory. The Scotts Miracle-Gro Company, an Ohio corporation (the
“Company”), proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch” or the “Representative”) and the other several
initial purchasers named in Schedule A hereto (collectively with the
Representative, the “Initial Purchasers”), $400,000,000 aggregate principal
amount of its 6.000% Senior Notes due 2023 (the “Notes”). The payment of
principal of, premium, if any, and interest on the Notes will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally,
by (i) each of the subsidiary guarantors named in Schedule B hereto and (ii) any
subsidiary of the Company that executes an additional guarantee in accordance
with the terms of the Indenture (as defined below) and their respective
successors and assigns (collectively, the “Guarantors”) pursuant to their
guarantees (the “Guarantees”). The Notes and the Guarantees are collectively
referred to herein as the “Securities.”

The Securities will be issued pursuant to an indenture to be dated as of the
Closing Date (as defined in Section 3 hereof) (the “Indenture”), among the
Company, the Guarantors and U.S. Bank National Association, as trustee (the
“Trustee”). Notes will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, dated January 12, 2010, and as supplemented on or
before the Closing Date (the “DTC Agreement”), between the Company and the
Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Representative, pursuant
to which the Company and the Guarantors will be required to file with the
Securities and Exchange Commission (the “Commission”), under the circumstances
set forth therein, (i) a registration statement under the Securities Act of 1933
(as amended, the “Securities Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder) relating to
another series of debt securities of the Company with terms substantially
identical to the Notes (the “Exchange Notes”) to be offered in exchange for the
Notes (the “Exchange Offer”) and (ii) a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its reasonable best efforts to cause such
registration statements to be declared effective. The Exchange Notes and the
Guarantees attached thereto are herein collectively referred to as the “Exchange
Securities.”



--------------------------------------------------------------------------------

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Commission under the Securities Act, in reliance upon
exemptions therefrom. Pursuant to the terms of the Securities and the Indenture,
investors who acquire Securities shall be deemed to have agreed that Securities
may only be resold or otherwise transferred, after the date hereof, if such
Securities are registered for sale under the Securities Act or if an exemption
from the registration requirements of the Securities Act is available (including
the exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated October 7, 2015 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated October 7, 2015 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

-2-



--------------------------------------------------------------------------------

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

1. Representations and Warranties. The Company and each Guarantor, jointly and
severally, represent and warrant to, and agree with, each Initial Purchaser
that, as of the date hereof and as of the Closing Date (references in Sections 1
and 3(a) to the “Offering Memorandum” are to (x) the Pricing Disclosure Package
in the case of representations and warranties made as of the date hereof and
(y) the Pricing Disclosure Package and the Final Offering Memorandum in the case
of representations and warranties made as of the Closing Date and, in each case,
the information incorporated by reference therein):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Sections 2 and 3(c) hereof
and with the procedures set forth in Section 8 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains an untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the

 

-3-



--------------------------------------------------------------------------------

Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.

(e) Company Additional Written Communications. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 4(a). Each such
communication by the Company, the Guarantors or their agents and representatives
pursuant to clause (iii) of the preceding sentence (each, a “Company Additional
Written Communication”), when taken together with the Pricing Disclosure
Package, did not as of the Time of Sale, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
any Company Additional Written Communication.

(f) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act. Each such
Incorporated Document, when taken together with the Pricing Disclosure Package,
did not as of the Time of Sale, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Any further documents so filed and
incorporated by reference in the Offering Memorandum, when such documents are
filed with the Commission, will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized by, and, on the Closing Date, will have been
duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company and the Guarantors, enforceable against the Company
and each of the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating

 

-4-



--------------------------------------------------------------------------------

to or affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification may be limited by applicable
law. The DTC Agreement has been duly authorized and, on the Closing Date, will
have been duly executed and delivered by, and will constitute a valid and
binding agreement of, the Company, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(i) Authorization of the Notes, the Guarantees and the Exchange Securities. The
Notes to be purchased by the Initial Purchasers from the Company will on the
Closing Date be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture by
the Company and, at the Closing Date, will have been duly executed by the
Company and, when authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture. The
Exchange Notes have been duly and validly authorized for issuance by the
Company, and when duly executed by the Company and authenticated in accordance
with the terms of the Indenture, the Registration Rights Agreement and the
Exchange Offer, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or affecting enforcement of the rights
and remedies of creditors or by general principles of equity and will be
entitled to the benefits of the Indenture. The Guarantees of the Notes on the
Closing Date and the Guarantees of the Exchange Notes when issued will be in the
respective forms contemplated by the Indenture and have been duly authorized for
issuance pursuant to this Agreement and the Indenture by each of the Guarantors;
the Guarantees of the Notes, at the Closing Date, will have been duly executed
by each of the Guarantors and, when the Notes have been authenticated in the
manner provided for in the Indenture and issued and delivered against payment of
the purchase price therefor, the Guarantees of the Notes will constitute valid
and binding agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be

 

-5-



--------------------------------------------------------------------------------

limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles; and on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act, and the rules
and regulations of the Commission thereunder applicable to an indenture that is
qualified thereunder.

(k) Distribution of Offering Material by the Company and the Guarantors. Neither
the Company nor the Guarantors have distributed or will distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package,
the Final Offering Memorandum and any Company Additional Written Communication
reviewed and consented to by the Representative.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), (i) there has
been no material adverse change, or any development that could reasonably be
expected to result in a prospective material adverse change in the financial
condition, earnings, business, properties or operations, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any liability or obligation, indirect, direct or
contingent, nor entered into any material transaction or agreement, in each
case, that is material to the Company and its subsidiaries taken as a whole; and
(iii) except for the Company’s publicly announced fourth quarter dividend
declared on August 6, 2015, there has been no dividend or distribution of any
kind declared, paid or made by the Company or, except for dividends paid to the
Company or other subsidiaries, any of its subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.

(m) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized and is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and has the requisite power and authority,
corporate or other, to own or lease, as the case may be, and operate its
properties and to conduct its business as described in the Offering Memorandum
and, in the case of the Company and the Guarantors, to enter into and perform
its obligations under each of the Transaction Documents to which it is a party.
Each of the Company and each Guarantor is duly qualified as a foreign
corporation or other entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. All of the issued and outstanding shares of capital
stock or other ownership interests of each subsidiary have been duly authorized
and validly issued, are fully paid and nonassessable and, except for directors’
qualifying shares, are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim,

 

-6-



--------------------------------------------------------------------------------

other than as disclosed in the Offering Memorandum. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21 to the Company’s Quarterly
Report on Form 10-Q for the quarterly period ended June 27, 2015.

(n) Capitalization and Other Capital Stock Matters. At June 27, 2015, on a
consolidated basis, the Company had, and after giving pro forma effect to the
issuance and sale of the Securities pursuant hereto the Company would have had,
the capitalization as set forth in the Offering Memorandum under the caption
“Capitalization” under the columns “Actual” and “As Adjusted,” respectively. All
of the issued and outstanding common shares of the Company have been duly
authorized and validly issued and are fully paid and nonassessable.

(o) Description of Documents. Each Transaction Document will conform in all
material respects to the descriptions thereof in the Offering Memorandum.

(p) Regulations T, U and X. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation or
warranty) has taken, and none of them will take, any action that would
reasonably be expected to cause this Agreement or the issuance or sale of the
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

(q) Non-Violation of Existing Instruments. Neither the Company nor any of its
subsidiaries is (i) in violation or in default (or, with the giving of notice or
lapse of time or both, would be in default) under (“Default”) its Articles of
Incorporation, charter, Codes of Regulation, by-laws or any similar
organizational documents, (ii) in Default under any indenture, mortgage, loan or
credit agreement, deed of trust, note, contract, franchise, lease or other
agreement or instrument to which the Company or such subsidiary is a party or by
which it may be bound (including, without limitation, the Company’s Third
Amended and Restated Credit Agreement, dated as of December 20, 2013, as
amended, by and among the Company, the guarantors party thereto and the several
banks and other financial institutions party thereto from time to time and the
Company’s 6.625% Senior Notes due 2020 issued on December 16, 2010), or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), or (iii) in violation of any statute,
law, rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) only, for such
Defaults or violations as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The execution,
delivery and performance of the Transaction Documents by the Company and the
Guarantors party thereto, and the issuance and delivery

 

-7-



--------------------------------------------------------------------------------

of the Securities or the Exchange Securities, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate (or similar) action and
will not result in any Default under the Articles of Incorporation, charter,
Codes of Regulation, by-laws or any similar organizational documents of the
Company or any subsidiary, (ii) will not constitute a Default or a Debt
Repayment Triggering Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, or require the consent of
any other party to, any Existing Instrument, and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties, except with respect to clauses (ii) and (iii) only, for such
violations or Defaults as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. As used herein, a
“Debt Repayment Triggering Event” means any event or condition which gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

(r) No Further Authorizations or Approvals Required. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency is required for the
Company’s or any Guarantor’s execution, delivery and performance of the
Transaction Documents by the Company and the Guarantors to the extent a party
thereto, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum, except (i) such as have been obtained or made by
the Company and the Guarantors and are in full force and effect, (ii) as may be
required under the applicable securities laws of the several states of the
United States or provinces of Canada and (iii) such as may be required by the
Securities Act, the Trust Indenture Act or the securities laws of the several
states of the United States or provinces of Canada with respect to the Company’s
obligations under the Registration Rights Agreement.

(s) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened (i) against the Company or any of its subsidiaries,
(ii) which has as the subject thereof any property owned or leased by, the
Company or any of its subsidiaries or (iii) relating to environmental or
discrimination matters, where in any such case any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Change or materially adversely affect the consummation of
the transactions contemplated by this Agreement.

 

-8-



--------------------------------------------------------------------------------

(t) Exchange Act Compliance. The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or 15(d) of the
Exchange Act.

(u) Independent Accountants. Deloitte & Touche LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission and included in or incorporated by reference in the Offering
Memorandum, are an independent registered public accounting firm within the
meaning of the Securities Act, the Exchange Act and the rules of the Public
Company Accounting Oversight Board, and any non-audit services provided by
Deloitte & Touche LLP to the Company or any of the Guarantors have been approved
by the Audit Committee of the Board of Directors of the Company.

(v) Preparation of Financial Statements. The financial statements, together with
the related schedules and notes, included in or incorporated by reference in the
Offering Memorandum present fairly in all material respects the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements and supporting schedules comply as to form
with the applicable accounting requirements of Regulation S-X and have been
prepared in conformity with generally accepted accounting principles as applied
in the United States (“GAAP”) applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. The financial data set forth in the Offering Memorandum under the
captions “Summary—Summary Consolidated Financial Data” and “Capitalization”
fairly present in all material respects the information set forth therein on a
basis consistent with that of the audited financial statements contained in the
Company’s Form 10-K filed with the Commission for the fiscal year ended
September 30, 2014. The Company’s ratios of earnings to fixed charges set forth
in Exhibit 12 to the Company’s Annual Report on Form 10-K for the fiscal year
ended September 30, 2014 have been calculated in compliance in all material
respects with the requirements of Item 503(d) of Regulation S-K under the
Securities Act. The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Offering Memorandum fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(w) Intellectual Property Rights. The Company and its subsidiaries own, possess,
license or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of the their business
taken as a whole as now conducted. Except as disclosed in the Offering
Memorandum, (a) no party has been granted an exclusive license to use any
portion of such Intellectual Property owned by the Company or any of its
subsidiaries that is material to the business of the Company and its
subsidiaries taken as a whole; (b) to the Company’s and the Guarantors’ best
knowledge, there is no material infringement by third parties of any such
Intellectual Property owned by or exclusively licensed to the Company or any of
its subsidiaries that is material to the business

 

-9-



--------------------------------------------------------------------------------

of the Company and its subsidiaries taken as a whole; (c) there is no pending
or, to the Company’s and the Guarantors’ best knowledge, threatened action,
suit, proceeding or claim by others challenging the rights of the Company and
its subsidiaries in or to any material Intellectual Property, and the Company
and the Guarantors are unaware of any facts which would form a reasonable basis
for any such claim; (d) to the Company’s and the Guarantors’ best knowledge,
there is no pending or threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company and the Guarantors are unaware of any facts which would form a
reasonable basis for any such claim; and (e) there is no pending or, to the
Company’s and the Guarantors’ best knowledge, threatened action, suit,
proceeding or claim by others that the Company’s business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others, and the Company and the Guarantors are
unaware of any other fact which would form a reasonable basis for any such
claim, except in the case of clauses (c), (d) and (e), any action, suit
proceeding or claim which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(x) All Necessary Permits, etc. Except as otherwise disclosed in the Offering
Memorandum, the Company and each subsidiary possess such valid and current
licenses, certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct
their respective businesses, except where the failure to possess the same would
not reasonably be expected to result in a Material Adverse Change, and neither
the Company nor any subsidiary has received any notice of proceedings relating
to the revocation or modification of, or non-compliance with, any such license,
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a Material Adverse Change.

(y) Title to Properties. The Company and each of its subsidiaries has good and
(in the case of real property only) marketable title to all the properties and
assets reflected as owned in the financial statements referred to in
Section 1(v) above (or elsewhere in the Offering Memorandum) and material to the
Company and its subsidiaries taken as a whole, in each case free and clear of
any security interests, mortgages, liens, encumbrances, claims and other
defects, except as disclosed in the Offering Memorandum and except such as do
not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as do not materially
interfere with the use made or proposed to be made of such real property,
improvements, equipment or personal property by the Company or such subsidiary.

(z) Tax Law Compliance. Except for (i) the payment of any taxes that are
currently being contested in good faith by appropriate proceedings and for which
the Company has established adequate reserves in accordance with GAAP or
(ii) the filings of tax returns or the payment of any taxes which would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change, the Company and its

 

-10-



--------------------------------------------------------------------------------

subsidiaries have (A) timely paid all federal, state, local and foreign taxes
(including any related interest and penalties) required to be paid by any of
them (whether or not shown on a tax return), including as a withholding agent
through the date hereof and (B) timely filed all federal, state, local and
foreign tax returns required to be filed through the date hereof. The Company
has made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(v) above in respect of
all federal, state, local and foreign taxes for all periods as to which the tax
liability of the Company or its subsidiaries has not been finally determined,
except to the extent that the failure to make such charges, accruals and
reserves would not reasonably be expected to result in a Material Adverse
Change. There is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or its subsidiaries or any of their
respective properties or assets that would reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Change.

(aa) Company Not an “Investment Company.”Neither the Company nor any Guarantor
is, or after receipt of payment for the Securities and the application of the
proceeds thereof as contemplated under the caption “Use of Proceeds” in the
Pricing Disclosure Package and the Final Offering Memorandum will be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”).

(bb) Insurance. Each of the Company and its subsidiaries maintains insurance in
such amounts and with such deductibles and covering such risks as are generally
customary for their businesses including, but not limited to, policies covering
real and personal property owned or leased by the Company and its subsidiaries
against theft, damage, destruction, acts of vandalism, flood and earthquakes.
All policies of insurance insuring the Company or any of its subsidiaries or
their respective businesses, assets, employees, officers and directors are in
full force and effect; the Company and its subsidiaries are in compliance with
the terms of such policies in all material respects; and there are no material
claims by the Company or any of its subsidiaries under any such policy as to
which any insurance company is denying liability or defending under a
reservation of rights clause. The Company has no reasonable basis to believe
that it or any subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change.

(cc) No Restrictions on Dividends. No subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution to the Company on such subsidiary’s shares of
capital stock or other ownership interests, from repaying to the Company any
loans or advances to such subsidiary from the Company or from transferring any
of such subsidiary’s property or assets to the Company or any other subsidiary
of the Company, except as described in or contemplated by the Offering
Memorandum.

 

-11-



--------------------------------------------------------------------------------

(dd) Solvency. The Company and the Guarantors taken as a whole are, and
immediately after the Closing Date will be, Solvent. As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.

(ee) No Price Stabilization or Manipulation. None of the Company nor any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(ff) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum.

(gg) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e)
under the Exchange Act). The Company and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(hh) Internal Controls and Procedures. The Company maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15(f) under the
Exchange Act, and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(ii) No Material Weakness in Internal Controls. Since the end of the Company’s
most recent fiscal year, there has been (i) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

(jj) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, the UK Bribery Act or
any other applicable anti-bribery or

 

-12-



--------------------------------------------------------------------------------

anti-corruption law, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, the UK Bribery Act or
any other applicable anti-bribery or anti-corruption law, and the Company, its
subsidiaries and, to the knowledge of the Company and the Guarantors, its
affiliates have conducted their businesses in compliance in all material
respects with the FCPA, the UK Bribery Act or any other applicable anti-bribery
or anti-corruption law and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith. “FCPA” means Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder. “UK Bribery Act”
means the Bribery Act of 2010 of the United Kingdom, as amended, and the rules
and regulations thereunder.

(kk) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantors, threatened.

(ll) No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently the subject or, to the knowledge of the Company and
the Guarantors, the target of any sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department, the U.S. Department of
Commerce, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in Burma/Myanmar, Cuba, Crimea, Iran, North
Korea, Sudan or Syria or in any other country or territory that is the subject
or target of Sanctions. The Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person, (i) to fund
or facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, or is in
Burma/Myanmar, Cuba, Crimea, Iran, North Korea, Sudan or Syria or in any other
country or territory, that, at the time of such funding or facilitation, is the
subject or target of Sanctions, or (ii) in any other manner that will result in
a violation by any person (including any person participating in the offering,
whether as underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and its

 

-13-



--------------------------------------------------------------------------------

subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not engage in any dealings or transactions with any person or entity
that, at the time of the dealing or transaction, is or was the subject or target
of Sanctions, or with or in any country or territory that is or was the subject
or target of Sanctions.

(mm) Compliance with and Liability under Environmental Laws. Except as otherwise
disclosed in the Offering Memorandum, (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law,
regulation, order, permit or other requirement relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata and
natural resources such as wetlands, flora and fauna), including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, pesticides, wastes,
toxic substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except as would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Change;
(ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging
actual or potential liability under any Environmental Law, including without
limitation, liability for investigatory costs, cleanup costs, governmental
response costs, natural resource damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location (collectively, “Environmental Claims”), pending or, to
the best of the Company’s and the Guarantors’ knowledge, threatened against the
Company or any of its subsidiaries or any person or entity whose liability for
any Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law, except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change; (iii) to the best of the Company’s and the Guarantors’
knowledge, there are no past, present or anticipated future actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that could reasonably be expected to result in a
violation of any Environmental Law, require expenditures to be incurred pursuant
to any Environmental Law, or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law, except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change; and (iv) neither

 

-14-



--------------------------------------------------------------------------------

the Company nor any of its subsidiaries is subject to any pending or, to the
best of the Company’s and the Guarantors’ knowledge, threatened proceeding under
Environmental Law to which a governmental authority is a party and which is
reasonably likely to result in monetary sanctions of $100,000 or more.

(nn) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties).

(oo) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan and Section 412 of the
Internal Revenue Code of 1986, as amended (the “Code”), determined without
regard to any waiver of such obligations or extension of any amortization period
that would reasonably be expected to result in a Material Adverse Change;
(ii) an audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees by any member of the
Company that would reasonably be expected to result in a Material Adverse
Change; (iii) any breach of any contractual obligation, or any violation of law
or applicable qualification standards, with respect to the employment or
compensation of employees by any member of the Company that would reasonably be
expected to result in a Material Adverse Change. None of the following events
has occurred or is reasonably likely to occur: (i) a material increase in the
aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company compared to the amount of such contributions
made in the Company’s most recently completed fiscal year; (ii) a material
increase in the Company’s “accumulated post-retirement benefit obligations”
(within the meaning of Statement of Financial Accounting Standards 106) compared
to the amount of such obligations in the Company’s most recently completed
fiscal year; or (iii) any event or condition giving rise to a liability under
Title IV of ERISA that would reasonably be expected to result in a Material
Adverse Change; (iv) any prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, with respect to any pension
plan or welfare plan (excluding transactions effected pursuant to a statutory or
administrative exemption) that would reasonably be expected to result in a
Material Adverse Change; or (v) the filing of a claim by one or more employees
or former employees of the Company related to their employment that would
reasonably be expected to result in a Material Adverse Change. For purposes of
this paragraph, the term “Plan” means a plan (within the meaning of Section 3(3)
of ERISA) subject to Title IV of ERISA with respect to which any member of the
Company may have any liability.

 

-15-



--------------------------------------------------------------------------------

(pp) Labor Matters. No labor disturbances by the employees of the Company or any
of its subsidiaries has occurred that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(qq) Brokers. Other than the Initial Purchasers’ discount pursuant to Section 2
of this Agreement, there is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

(rr) Sarbanes-Oxley Compliance. The Company and its directors and officers, in
their capacities as such, are in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

(ss) Ratings. No “nationally recognized statistical rating organization”
registered under Section 15E of the Exchange Act (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) on the Company’s retaining any rating assigned to the Company or
any of its subsidiaries or any of their debt or preferred stock or (ii) has
informed the Company that it is considering (a) the downgrading, suspension, or
withdrawal of, or any review for a possible change that does not indicate the
direction of the possible change in, any rating so assigned or (b) any change in
the outlook for any rating of the Company or any securities of the Company.

(tt) Lending Relationship. Except as disclosed in the Offering Memorandum, the
Company (i) does not have any material lending or other relationship with any
bank or lending affiliate of any Initial Purchaser and (ii) does not intend to
use any of the proceeds from the sale of the Securities hereunder to repay any
outstanding debt owed to any affiliate of any Initial Purchaser.

(uu) Statistical and Market Related Data. Nothing has come to the attention of
the Company that has caused the Company to believe that the statistical and
market-related data included in each of the Offering Memorandum are not based on
or derived from sources that are reliable and accurate in all material respects.

(vv) Regulation S. The Company, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Securities sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

-16-



--------------------------------------------------------------------------------

Any certificate signed by an officer of the Company and delivered to the
Representative or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

2. Purchase and Sale. The Company agrees to issue and sell to the several
Initial Purchasers the Notes, and subject to the conditions set forth herein the
Initial Purchasers agree, severally and not jointly, to purchase from the
Company the respective aggregate principal amount of Notes set forth opposite
their names on Schedule A, in each case upon the terms herein set forth and, on
the basis of the representations, warranties and agreements herein set forth.
The purchase price per Note to be paid by the several Initial Purchasers to the
Company shall be equal to the percentage listed on Schedule C of the principal
amount thereof.

3. Delivery and Payment.

(a) The Closing Date. Delivery of certificates for the Securities to be
purchased by the Initial Purchasers and payment therefor shall be made at the
offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New York, NY 10005 (or
such other place as may be agreed to by the Company and the Representative) at
9:00 a.m. New York time, on October 13, 2015, or such other time and date as the
Representative shall designate by notice to the Company (the time and date of
such closing are called the “Closing Date”). Delivery of the Securities shall be
made through the facilities of the Depositary. The Company hereby acknowledges
that circumstances under which the Representative may provide notice to postpone
the Closing Date as originally scheduled include, but are in no way limited to,
any determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Memorandum or a delay as
contemplated by the provisions of Section 11 hereof.

(b) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers, the certificates for the Securities at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Securities shall
be in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate. Such certificates for Securities
shall be delivered at the Closing to the Trustee as custodian for the
Depositary. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(c) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it has not offered or sold, and it will not offer or sell Securities except
(a) to persons who it reasonably believes are “qualified institutional buyers”
within the meaning of Rule 144A (“Qualified Institutional Buyers”) in
transactions meeting the requirements of Rule 144A or (b) to non-U.S. persons
outside the United States to whom the offeror or seller reasonably believes
offers and sales of the Securities may be made in reliance upon Regulation S
upon the terms and conditions set forth in Annex I hereto, which Annex I is
hereby expressly made a part hereof;

 

-17-



--------------------------------------------------------------------------------

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it has not offered or sold, and it will not offer or sell Securities by,
any form of general solicitation or general advertising, including but not
limited to the methods described in Rule 502(c) under the Securities Act.

4. Covenants. The Company and the Guarantors, jointly and severally, covenant
and agree with each of the Initial Purchasers as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before using, authorizing or distributing any
Company Additional Written Communication, the Company will furnish to the
Representative a copy of such written communication for review and will not use,
authorize or distribute any such written communication to which the
Representative reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 4(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which the Final Offering Memorandum, as then amended or supplemented

 

-18-



--------------------------------------------------------------------------------

would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if in the
judgment of the Representative or counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company and the Guarantors agree to promptly prepare and
(subject to Section 4(a) hereof) furnish at its own expense to the Initial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company and the Guarantors agree
to periodically amend the applicable registration statement so that the
information contained therein complies with the requirements of Section 10 of
the Securities Act, to amend the applicable registration statement or
supplement, the related prospectus or the documents incorporated therein when
necessary to reflect any material changes in the information provided therein so
that the registration statement and the prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
as of the date the prospectus is so delivered, not misleading and to provide the
Initial Purchasers with copies of each amendment or supplement filed and such
other documents as the Initial Purchasers may reasonably request.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 9 and 10 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 4.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto
(including any documents incorporated or deemed incorporated by reference
therein) as they shall reasonably request.

(d) Blue Sky Compliance. The Company and the Guarantors shall cooperate with the
Representative and counsel for the Initial Purchasers to qualify or register the
Securities for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws or Canadian provincial securities laws or
other foreign laws of those jurisdictions designated by the Representative and
consented to by the Company, and the Company and the Guarantors shall comply in
all material respects with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. None of the Company and the Guarantors

 

-19-



--------------------------------------------------------------------------------

shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject. The Company and the Guarantors
will advise the Representative promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company and the
Guarantors shall use their reasonable best efforts to obtain the withdrawal
thereof at the earliest possible moment.

(e) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(f) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or such
Affiliate of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by the Company and the
Guarantors to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.

(g) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(h) No Restricted Resales. The Company will not, and will not permit any of its
Affiliates to resell any of the Notes that have been reacquired by any of them.

 

-20-



--------------------------------------------------------------------------------

(i) Legended Securities. Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

(j) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(k) Agreement Not to Offer to Sell Additional Securities. During the period of
90 days following the date of this Agreement, the Company will not, without the
prior written consent of Merrill Lynch (which consent may be withheld at the
sole discretion of Merrill Lynch), directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).

(l) Depositary. The Company shall use commercially reasonable efforts to obtain
the approval of the Depositary to permit the Notes to be eligible for
“book-entry” transfer and settlement through the facilities of the Depositary,
and agrees to comply with all of its agreements set forth in the representation
letters of the Company to the Depositary relating to the approval of the Notes
by the Depositary for “book-entry” transfer.

(m) Future Reports to the Representative. During the period of two years
hereafter the Company will furnish to the Representative (i) to the extent not
available on the Commission’s Next-Generation EDGAR filing system, as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; and (ii) to the extent not available on the
Commission’s Next-Generation EDGAR filing system, as soon as practicable after
the filing thereof, copies of each proxy statement, Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report filed
by the Company with the Commission, FINRA or any securities exchange.

(n) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Securities.

(o) Investment Limitation. The Company shall not invest, or otherwise use, the
proceeds received by the Company from its sale of the Notes in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

 

-21-



--------------------------------------------------------------------------------

The Representative on behalf of the several Initial Purchasers may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or, subject to the written consent of
the Company, extend the time for their performance.

5. Payment of Expenses. The Company and the Guarantors, jointly and severally,
agree to pay all costs, fees and expenses incurred in connection with the
performance of their obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to the issuance and delivery of the Securities (including all printing
and engraving costs), (ii) all necessary issue, transfer and other stamp taxes
in connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution (including any form of electronic
distribution) of the Pricing Disclosure Package and the Final Offering
Memorandum (including financial statements and exhibits), and all amendments and
supplements thereto, and the mailing and delivering of copies thereof to the
Initial Purchasers and dealers, and the Transaction Documents, (v) all filing
fees, attorneys’ fees and expenses incurred by the Company, the Guarantors or
the Initial Purchasers in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the securities laws of the several
states of the United States, the provinces of Canada or other jurisdictions
designated by the Initial Purchasers (including, without limitation, the cost of
preparing, printing and mailing preliminary and final blue sky or legal
investment memoranda and any related supplements to the Pricing Disclosure
Package or the Final Offering Memorandum), (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture, the Securities and the Exchange Securities,
(vii) any fees payable in connection with the rating of the Securities or the
Exchange Securities with the ratings agencies, (viii) any filing fees incident
to, and any reasonable fees and disbursements of counsel to the Initial
Purchasers in connection with the review by FINRA, if any, of the terms of the
sale of the Securities or the Exchange Securities, (ix) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and the
Guarantors in connection with approval of the Securities by the Depositary for
“book-entry” transfer, and (x) all other costs and expenses incident to the
performance of their obligations hereunder which are not otherwise specifically
provided for in this Section 5. It is understood, however, that, except as
provided in this Section 5, Section 7, Section 9 and Section 12 hereof, the
Initial Purchasers will pay all of their own costs and expenses, including the
fees and expenses of their counsel.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers hereunder shall be subject to the condition that all
representations and warranties of the Company and each Guarantor herein are true
and correct at and as of the date hereof and the Closing Date, the condition
that the Company and each Guarantor shall have performed all of their respective
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, independent public accountants
for the Company, a letter dated the date hereof addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
covering certain financial information included in or incorporated by reference
in the Pricing Disclosure Package and other customary information.

 

-22-



--------------------------------------------------------------------------------

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change, the effect of which is so material and adverse as to
make it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Pricing Disclosure Package and the Final Offering Memorandum;

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (a) of this Section 6 which is, in the judgment
of the Representative, so material and adverse as to make it impractical or
inadvisable to proceed with the offering, sale or delivery of the Securities as
contemplated by this Agreement, the Pricing Disclosure Package and the Final
Offering Memorandum; and

(iii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their debt
or preferred stock by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act, and no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, any such rating.

(c) Opinion of Counsel for the Company and the Guarantors. On the Closing Date,
the Initial Purchasers shall have received (i) the opinion letter of Vorys,
Sater, Seymour and Pease LLP, counsel for the Company and the Guarantors,
substantially in the form of Exhibits A, (ii) the negative assurance letter of
Vorys, Sater, Seymour and Pease LLP, counsel for the Company and the Guarantors,
substantially in the form of Exhibits B and (iii) the opinion of Ivan C. Smith,
the General Counsel of the Company, substantially in the form of Exhibit C.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Representative shall have received the opinion and negative assurance letter of
Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, dated as of
such Closing Date, in form and substance satisfactory to, and addressed to, the
Initial Purchasers, with respect to the issuance and sale of the Notes, the
Final Offering Memorandum (together with any supplement thereto), the Pricing
Disclosure Package and other related matters as the Representative may
reasonably require, and the Company shall have furnished to such counsel such
documents as they reasonably request for the purpose of enabling them to pass
upon such matters.

 

-23-



--------------------------------------------------------------------------------

(e) Officers’ Certificate. On the Closing Date, the Representative shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect that the signers of such certificate have carefully examined the Pricing
Disclosure Package, the Final Offering Memorandum and any amendment or
supplement thereto and this Agreement, to the effect set forth in subsection
(b)(iii) of this Section 6, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change;

(ii) the representations and warranties of the Company and the Guarantors set
forth in Section 1 of this Agreement were true and correct as of the date hereof
and are true and correct on and as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements hereunder and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date.

(f) Bring-down Comfort Letter. On the Closing Date, the Initial Purchasers shall
have received from Deloitte & Touche LLP, independent public accountants for the
Company, a letter dated such date, in form and substance reasonably satisfactory
to the Representative, to the effect that they reaffirm the statements made in
the letter furnished by them pursuant to subsection (a) of this Section 6,
except that (i) it shall cover certain financial information included in or
incorporated by reference in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date, as the case may be.

(g) Form of Securities, Indenture and Registration Rights Agreement. The
Securities, the Indenture and the Registration Rights Agreement shall be
executed by the Company and/or the Guarantors, as the case may be, in form and
substance reasonably satisfactory to the Representative and the Trustee and the
Initial Purchasers shall have received such executed counterparts.

(h) Closing Documents. At the Closing Date, the Company and the Guarantors shall
have furnished counsel for the Company, the Guarantors or the Initial
Purchasers, as the case may be, such documents as they reasonably require for
the purpose of enabling them to pass upon the issuance and sale of the
Securities as herein contemplated, or in order to evidence the accuracy of any
of the representations or warranties or fulfillment of any of the conditions
herein contained.

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 5, Section 7, Section 9, Section 10, Section 14,
Section 18 and Section 19 shall at all times be effective and shall survive such
termination.

 

-24-



--------------------------------------------------------------------------------

7. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 6, Section 11 or
Section 12, or if the sale to the Initial Purchasers of the Notes on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company or any Guarantor to perform any agreement herein or to comply
with any provision hereof, the Company and the Guarantors, jointly and
severally, agree to reimburse the Representative and the other Initial
Purchasers (or such Initial Purchasers as have terminated this Agreement with
respect to themselves), severally, upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by the Representative and the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.

8. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on the one
hand, and the Company and each of the Guarantors, on the other hand, hereby
agree to observe the following procedures in connection with the offer and sale
of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made.

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities. No directed selling efforts (within the
meaning of Rule 902 under the Securities Act) will be made in the United States
in connection with any of the Notes to be sold pursuant to Regulation S.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD,

 

-25-



--------------------------------------------------------------------------------

PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED STATES TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE UNITED
STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE
COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

9. Indemnification.

(a) Indemnification of the Initial Purchasers. The Company and the Guarantors
agree, jointly and severally, to indemnify and hold harmless each Initial
Purchaser, its directors, officers, employees, agents and Affiliates, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, director, officer,
employee, agent, Affiliate or controlling person may become subject, insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact, in
each case, necessary in order to make

 

-26-



--------------------------------------------------------------------------------

the statements therein, in the light of the circumstances under which they were
made, not misleading, and to reimburse each Initial Purchaser, its directors,
officers, employees, agents, Affiliates and each such controlling person for any
and all expenses (including, subject to Section 9(c), the reasonable fees and
disbursements of counsel chosen by Merrill Lynch) as such expenses are
reasonably incurred by such Initial Purchaser, or its directors, officers,
employees, agents and Affiliates or such controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply, with respect to an Initial Purchaser, to
any loss, claim, damage, liability or expense to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 9(a) shall be in
addition to any liabilities that the Company and the Guarantors may otherwise
have.

(b) Indemnification of the Company and the Guarantors, Directors, Officers and
Employees. Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company and the Guarantors, each of their
respective directors, officers and employees and each person, if any, who
controls the Company or any of the Guarantors within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, the Guarantors, or any such
director, officer, employee or controlling person may become subject, insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), or arises
out of or is based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
therein; and to reimburse the Company and the Guarantors, or any such director,
officer, employee or controlling person for any legal and other expense
reasonably incurred by the Company and the Guarantors, or any such director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company and the Guarantors hereby acknowledge
that the only information that the Initial Purchasers have furnished to the
Company through the Representative expressly for use in any the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto) are

 

-27-



--------------------------------------------------------------------------------

the statements set forth in the seventh full paragraph on page ii, and the fifth
paragraph, the third sentence of the seventh paragraph and the ninth paragraph
under the caption “Plan of Distribution” in the Preliminary Offering Memorandum
and the Final Offering Memorandum. The indemnity agreement set forth in this
Section 9(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 9 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 9, notify the indemnifying
party in writing of the commencement thereof; but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph
(a) or (b) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or the other indemnified parties that
are different from or additional to those available to the indemnifying party,
the indemnified party or parties shall have the right to select separate counsel
to assume such legal defenses and to otherwise participate in the defense of
such action on behalf of such indemnified party or parties. Upon receipt of
notice from the indemnifying party to such indemnified party of such
indemnifying party’s election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 9 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof (other than the reasonable costs of investigation; provided that
such costs of investigation shall not include fees and expenses of any counsel
other than such approved counsel) unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the reasonable fees and disbursements of more than one
separate counsel (other than a single local counsel in each relevant
jurisdiction)), reasonably approved by the indemnifying party (or by Merrill
Lynch in the case of counsel representing the Initial Purchasers or their
related persons), representing all indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the reasonable fees and disbursements of counsel shall be at
the expense of the indemnifying party (it being understood, however, that the
indemnifying party shall not be liable for the reasonable fees and disbursements
of more than one separate counsel (other than a single local counsel in each
relevant jurisdiction representing all indemnified parties)).

 

-28-



--------------------------------------------------------------------------------

(d) Settlements. The indemnifying party under this Section 9 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

10. Contribution.

(a) If the indemnification provided for in Section 9 is for any reason
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
paid or payable by such indemnified party, as incurred, as a result of any
losses, claims, damages, liabilities or expenses referred to therein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the statements or omissions or inaccuracies
in the representations and warranties herein which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company and the Guarantors, and the total discount
received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities. The relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

-29-



--------------------------------------------------------------------------------

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any reasonable legal or
other fees or disbursements reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 10.

Notwithstanding the provisions of this Section 10, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 10 are several, and not
joint, in proportion to their respective purchasing commitments as set forth
opposite their names in Schedule A. For purposes of this Section 10, each
director, officer, affiliate, employee and agent of an Initial Purchaser and
each person, if any, who controls an Initial Purchaser within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Initial Purchaser, and each director, officer and employee of the
Company or a Guarantor, and each person, if any, who controls the Company or a
Guarantor within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as the Company and the Guarantors.

11. Default of One or More of the Several Initial Purchasers. If, on the Closing
Date, any one or more of the several Initial Purchasers shall fail or refuse to
purchase Securities that it or they have agreed to purchase hereunder on such
date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Securities to be
purchased set forth opposite their respective names on Schedule A bears to the
aggregate principal amount of Securities set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representative with the consent of the non-defaulting Initial
Purchasers, to purchase the Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase on such date. If,
on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities and the principal amount of Securities with
respect to which such default occurs exceeds 10% of the principal amount of
Securities to be purchased on such date, and arrangements satisfactory to the
Representative and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Section 5, Section 7, Section 9, Section 10, Section 14 and Section 18 shall at
all times be effective and shall survive such termination. In any such case
either the Representative or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days in order

 

-30-



--------------------------------------------------------------------------------

that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected. As used in this Agreement, the term
“Initial Purchaser” shall be deemed to include any person substituted for a
defaulting Initial Purchaser under this Section 11. Any action taken under this
Section 11 shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.

12. Termination of this Agreement. Prior to the Closing Date, this Agreement may
be terminated by the Representative by notice given to the Company if at any
time (i) trading or quotation in any of the Company’s securities shall have been
suspended or materially limited by the Commission or by the New York Stock
Exchange, or trading in securities generally on the New York Stock Exchange
shall have been suspended or materially limited; (ii) a general banking
moratorium shall have been declared by federal or New York authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States has occurred; (iii) in the judgment of the
Representative there shall have occurred a Material Adverse Change, the effect
of which is so material and adverse as to make it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities on the terms
and in the manner contemplated by this Agreement, the Pricing Disclosure Package
and the Final Offering Memorandum; or (iv) there shall have occurred any
outbreak or escalation of hostilities involving the United States or any crisis
or calamity, or any substantial change in the United States or international
financial markets, or any substantial change or development involving the United
States’ or international political, financial or economic conditions, as in the
judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package and the Final Offering Memorandum or to enforce contracts for
the sale of securities. Any termination pursuant to this Section 12 shall be
without liability on the part of (a) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be jointly and
severally obligated to reimburse the expenses of the Representative and the
Initial Purchasers pursuant to Sections 5, 7, 9 and 10 hereof or (b) any Initial
Purchaser to the Company.

13. No Advisory or Fiduciary Responsibility. The Company and each Guarantor
acknowledge and agree that: (i) the purchase and sale of the Securities pursuant
to this Agreement, including the determination of the offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and each Guarantor, on the one hand,
and the several Initial Purchasers, on the other hand, and the Company and each
Guarantor are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of the Company, the Guarantors or any of their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company or any Guarantor with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or any Guarantor on other matters) and no Initial Purchaser
has any obligation to the Company or any Guarantor with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Initial Purchasers and their respective affiliates
may

 

-31-



--------------------------------------------------------------------------------

be engaged in a broad range of transactions that involve interests that differ
from those of the Company and the Guarantors and that the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Purchasers have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company and the Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and each Guarantor hereby waive and release, to the fullest extent
permitted by law, any claims that the Company or any Guarantor may have against
the several Initial Purchasers with respect to any breach or alleged breach of
agency or fiduciary duty.

14. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the several Initial Purchasers set forth in or
made pursuant to this Agreement (i) will remain operative and in full force and
effect, regardless of any (A) investigation, or statement as to the results
thereof, made by or on behalf of any Initial Purchaser, the officers, employees,
agents or affiliates of any Initial Purchaser, or any person controlling the
Initial Purchaser, the Company, the officers or employees of the Company, or any
person controlling the Company, as the case may be or (B) acceptance of the
Securities and payment for them hereunder and (ii) will survive delivery of and
payment for the Securities sold hereunder and any termination of this Agreement.
The provisions of Section 5, Section 7, Section 9, Section 10, this Section 14
and Section 18 hereof shall survive the termination or cancellation of this
Agreement.

15. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Representative:

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

50 Rockefeller Plaza

New York, NY 10020

Facsimile: (212) 901-7897

Attention: High Yield Legal Department

With a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10016

Facsimile: (212) 569-5420

Attention: James J. Clark, Esq.

                 Kimberly Petillo-Décossard, Esq.

 

-32-



--------------------------------------------------------------------------------

If to the Company:

The Scotts Miracle-Gro Company

14111 Scottslawn Road

Marysville, Ohio 43041

Facsimile: (937) 578-5754

Attention: Ivan C. Smith, Executive Vice President,

                 General Counsel, Corporate Secretary and Chief Compliance
Officer

With a copy to:

Vorys, Sater, Seymour and Pease LLP

52 E. Gay Street

Columbus, Ohio 43215

Facsimile: (614) 719-5186

Attention: Adam K. Brandt, Esq.

                 Adam L. Miller, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

16. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 11 hereof, and to the benefit of (i) the Company and the
Guarantors, their respective directors, officers and employees and any person
who controls the Company or any of the Guarantors within the meaning of the
Securities Act and the Exchange Act, (ii) the Initial Purchasers, the officers,
directors, employees, affiliates and agents of the Initial Purchasers, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act, and (iii) the respective successors and
assigns of any of the above, all as and to the extent provided in this
Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from any of the several Initial Purchasers
merely because of such purchase.

17. Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

18. Partial Unenforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

-33-



--------------------------------------------------------------------------------

19. Governing Law and Waiver of Jury Trial Provisions. THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Related
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.

20. General Provisions. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile, email or other electronic transmission (i.e., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

 

-34-



--------------------------------------------------------------------------------

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 9 and 10 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in Preliminary Offering Memorandum, Pricing Supplement and Final Offering
Memorandum (and any amendments and supplements thereto), as required by the
Securities Act and the Exchange Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-35-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

THE SCOTTS MIRACLE-GRO COMPANY

By:   /s/ Thomas Randal Coleman Name:   Thomas Randal Coleman Title:   Executive
Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS

 

EG SYSTEMS, INC.,

GUTWEIN & CO., INC.

HAWTHORNE HYDROPONICS LLC

HYPONEX CORPORATION

MIRACLE-GRO LAWN PRODUCTS, INC.

ROD MCLELLAN COMPANY

SANFORD SCIENTIFIC, INC.

SCOTTS TEMECULA OPERATIONS, LLC

SCOTTS MANUFACTURING COMPANY

SCOTTS PRODUCTS CO.

SCOTTS PROFESSIONAL PRODUCTS CO.

SCOTTS-SIERRA INVESTMENTS LLC

SMG GROWING MEDIA, INC.

SMGM LLC

THE HAWTHORNE GARDENING COMPANY

THE SCOTTS COMPANY LLC

By:   /s/ Mark J. Weaver  

Name: Mark J. Weaver

Title: VP and Treasurer

SLS FRANCHISE SYSTEMS LLC By:   /s/ Jim Gimeson  

Name: Jim Gimeson

Title: President

OMS INVESTMENTS, INC.

SWISS FARMS PRODUCTS, INC.

By:   /s/ Aimee M. DeLuca  

Name: Aimee M. DeLuca

Title: President and CEO

GENSOURCE, INC. By:   /s/ Mark J. Weaver  

Name: Mark J. Weaver

Title: Treasurer



--------------------------------------------------------------------------------

HGCI, INC. By:   /s/ Aimee M. DeLuca  

Name: Aimee M. DeLuca

Title: Vice President



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted by the Representative
as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
                                 INCORPORATED

 

Acting as Representative of the

several Initial Purchasers named in

the attached Schedule A.

By:  

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

By:   /s/ Adam Cady  

Name: Adam Cady

Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Principal
Amount of
Notes to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

   $ 124,000,000   

J.P. Morgan Securities LLC

     60,000,000   

Wells Fargo Securities, LLC

     60,000,000   

Rabo Securities USA, Inc.

     22,000,000   

U.S. Bancorp Investments, Inc.

     22,000,000   

TD Securities (USA) LLC

     22,000,000   

Mizuho Securities USA Inc.

     22,000,000   

Scotia Capital (USA) Inc.

     16,000,000   

RBS Securities Inc.

     12,000,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     12,000,000   

Fifth Third Securities, Inc.

     12,000,000   

BBVA Securities Inc.

     8,000,000   

SMBC Nikko Securities America, Inc.

     8,000,000   

Total

   $ 400,000,000   

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

Guarantors

EG Systems, Inc., an Indiana corporation

Gutwein & Co., Inc., an Indiana corporation

Hawthorne Hydroponics LLC, a Delaware limited liability company

Hyponex Corporation, a Delaware corporation

Miracle-Gro Lawn Products, Inc., a New York corporation

OMS Investments, Inc., a Delaware corporation

Rod McLellan Company, a California corporation

Sanford Scientific, Inc., a New York corporation

Scotts Temecula Operations, LLC, a Delaware limited liability company

Scotts Manufacturing Company, a Delaware corporation

Scotts Products Co., an Ohio corporation

Scotts Professional Products Co., an Ohio corporation

Scotts-Sierra Investments LLC, a Delaware limited liability company

SLS Franchise Systems LLC, a Delaware limited liability company

SMG Growing Media, Inc., an Ohio corporation

SMGM LLC, an Ohio limited liability company

Swiss Farms Products, Inc., a Delaware corporation

The Hawthorne Gardening Company, a Delaware corporation

The Scotts Company LLC, an Ohio limited liability company

 

Schedule B-1



--------------------------------------------------------------------------------

Annex I

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex A-1